Order to show cause issuedThe court on its own motion substitutes Xavier Becerra, in his official capacity as Attorney General, as respondent in place of **1255Kamala Harris, in her official capacity as former Attorney General. The "Application for Leave to File Reply to Petitioner's Opposition to Motion to Intervene Pursuant to Code of Civil Procedure 387(a)," filed on January 18, 2017, is granted. The Clerk is directed to file the reply, the supplemental declaration of Charles H. Bell, and the appendix of exhibits, all received on January 17, 2017. The "Motion to Intervene in Opposition to Petitioner's Petition Seeking Relief to Prevent Enforcement of Proposition 66," filed by Californians to Mend, Not End, the Death Penalty-No on Prop. 62, Yes on Prop. 66 on January 9, 2017, is granted. The Clerk is directed to file the declarations in support of the motion and the "Complaint in Intervention in Opposition to the Petitioners' Petition for Writ of Mandate," all received on January 9, 2017, and the "Preliminary Opposition of Intervenor Californians to Mend, Not End, the Death Penalty-No on Prop. 62, Yes on Prop. 66 to the Petition for Extraordinary Relief," and "Intervenor's Motion for Judicial Notice in Opposition to Petition for Writ of Mandate," both received on January 10, 2017. Petitioners' "Motion for Judicial Notice in Support of Petition for Writ of Mandate," filed on December 20, 2016, is granted. The Clerk is directed to file the "Petitioner's Appendix of Exhibits," lodged on December 19, 2016. Intervenor's "Motion for Judicial Notice in Opposition to Petition for Writ of Mandate" is granted. Jerry Brown, Governor of the State of California, Xavier Becerra, Attorney General of California, and the Judicial Council of California are ordered to show cause before this court, when the matter is called on calendar, why the relief sought by petitioners should not be granted. The implementation of all provisions of Proposition 66 is hereby stayed pending the court's decision in this matter. (People ex rel. S.F. Bay etc. Com. v. Town of Emeryville (1968) 69 Cal.2d 533, 537, 72 Cal.Rptr. 790, 446 P.2d 790.) Respondents' and Intervenor's returns must be served and filed on or before February 27, 2017. Petitioners may serve and file a reply to the returns on or before March 20, 2017. Any application to file an amicus curiae brief, accompanied by the proposed brief, must be served and filed on or before March 30, 2017. Any reply to an amicus brief must be served and filed on or before April 6, 2017. The court does not anticipate granting any extensions of time regarding the due dates set forth above.